Exhibit 99.1 For Immediate release: Contact: Warren R. Wilkinson Republic Airways Holdings Tel. (317) 484- 6042 Republic Airways Holdings Announces Second Quarter 2007 Results Indianapolis, Indiana,(July 30, 2007) – Republic Airways Holdings Inc. (NASDAQ/NM: RJET) today reported operating revenues of $320.3 million for the quarter ended June 30, 2007, a 12.7% increase, compared to $284.3 million for the same period last year. The Company reported net income of $19.0 million for the quarter ended June 30, 2007, a 6.0% decrease from the $20.3 million reported in the prior year’s second quarter.The Company also reported earnings per diluted share of $0.46, compared to $0.47 for the same period last year. The primary items of significance affecting the second quarter of 2007 are outlined below. Second Quarter Highlights Excluding reimbursement for fuel expense, which is a pass-through cost to our partners, passenger revenues increased 20.8% for the second quarter of 2007.This increase was primarily as a result of a 24.1% increase in available seat miles (ASMs) to 2.8 billion ASMs, up from 2.3 billion ASMs and a 21.4% increase in block hours.These increases reflect the addition of 16 E170/175 regional jet aircraft placed into service since June 30, 2006 and 22 CRJ-200 regional jet aircraft placed into service during the first half of 2007. Total operating expenses for the second quarter of 2007, including interest expense but excluding fuel charges (which are reimbursable by the Company’s partners), of $213.7 million, increased approximately 24.6% from $171.6 million for the same quarter of 2006.Operating cost per ASM (CASM), including interest expense but excluding fuel, remained unchanged at 7.6¢. During the quarter the Company took delivery of seven new 86-seat E175 regional jets which were placed into fixed-fee service for US Airways.The Company entered into fixed rate debt financing arrangements for four of these aircraft and long-term operating leases for the other three.The Company also took delivery of eight 50-seat CRJ-200 regional jet aircraft on short-term leases which were placed into service with Continental.At June 30, 2007, the Company’s fleet consisted of 204 regional jets including 95 E145 family aircraft, 76 E170 aircraft, 11 E175 aircraft and 22 CRJ200 aircraft. As of June 30, 2007, the Company had firm orders for 32 E170/175 aircraft which will be operated on behalf of US Airways and Frontier Airlines.Fourteen of the aircraft will be placed into service during the remainder of 2007 and the other 18 will be placed into service during 2008. Also during the quarter, the Company sold its $91 million pre-petition unsecured creditor claim against Delta Air Lines for approximately $45 million. Balance Sheet Information At June 30, 2007 the Company had $234.4 million in cash and cash equivalents compared to $195.5 million as of December 31, 2006. The Company’s long-term debt increased to $1.59 billion as of June 30, 2007, compared to $1.48 billion at December 31, 2006. All of the Company’s long-term debt is at fixed interest rates, and is secured by the aircraft.The Company also has significant long-term operating lease obligations. At a 7% discount factor, the present value of these lease obligations was approximately $800 million as of June 30, 2007. Corporate Information Republic Airways Holdings, based in Indianapolis, Indiana is an airline holding company that owns Chautauqua Airlines, Republic Airlines and Shuttle America. The airlines offer scheduled passenger service on approximately 1,100 flights daily to 116 cities in 38 states, Canada, Jamaica and the Bahamas through airline services agreements with six U.S. airlines. All of the airlines’ flights are operated under their airline partner brand, such as AmericanConnection, Continental Express, Delta Connection, Frontier Airlines, United Express and US Airways Express. As of June 30, 2007, the airlines employed more than 4,300 aviation professionals and operated 204 regional jet aircraft. The Company will conduct a telephone briefing to discuss its second quarter results tomorrow, July 31st, at 10:30 a.m. EDT. For those wishing to participate please call 866-831-6291 and for international calls please dial 617-213-8860; the password is 10721752.A live Webcast of this briefing will also be available online at www.rjet.com - investor relations. Additional Information In addition to historical information, this release contains forward-looking statements.Republic Airways may, from time-to-time, make written or oral forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements encompass Republic Airways’ beliefs, expectations, hopes or intentions regarding future events.Words such as "expects," "intends," "believes," "anticipates," "should," "likely" and similar expressions identify forward-looking statements.All forward-looking statements included in this release are made as of the date hereof and are based on information available to Republic Airways as of such date.Republic Airways assumes no obligation to update any forward-looking statement.Actual results may vary, and may vary materially, from those anticipated, estimated, projected or expected for a number of reasons, including, among others, the risks discussed in our Form 10-K and our other filings made with the Securities and Exchange Commission, which discussions are incorporated into this release by reference. REPUBLIC AIRWAYS HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars and Shares in Thousands, Except per Share Amounts) (Unaudited) Financial Highlights Three Months Ended June 30, Six Months Ended June 30, 2007 2006 Change 2007 2006 Change OPERATING REVENUES Passenger $ 316,485 $ 279,430 13.3 % $ 600,887 $ 527,606 13.9 % Other 3,828 4,883 -21.6 % 9,869 14,051 -29.8 % Total operating revenues 320,313 284,313 12.7 % 610,756 541,657 12.8 % OPERATING EXPENSES Wages and benefits 54,756 43,595 25.6 % 105,498 83,740 26.0 % Aircraft fuel 78,184 82,137 -4.8 % 145,133 158,660 -8.5 % Landing fees 13,184 10,492 25.7 % 25,236 19,086 32.2 % Aircraft and engine rent 30,297 24,394 24.2 % 57,331 44,746 28.1 % Maintenance and repair 32,480 24,522 32.5 % 59,486 46,903 26.8 % Insurance and taxes 4,603 4,978 -7.5 % 8,649 9,270 -6.7 % Depreciation and amortization 26,158 22,080 18.5 % 50,668 43,498 16.5 % Other 26,105 19,555 33.5 % 49,380 35,277 40.0 % Total operating expenses 265,767 231,753 14.7 % 501,381 441,180 13.6 % OPERATING INCOME 54,546 52,560 3.8 % 109,375 100,477 8.9 % OTHER INCOME (EXPENSE) Interest expense (26,128 ) (21,961 ) 19.0 % (51,532 ) (43,830 ) 17.6 % Other income 3,136 2,648 18.4 % 5,922 4,614 28.3 % Total other income (expense) (22,992 ) (19,313 ) 19.0 % (45,610 ) (39,216 ) 16.3 % INCOME BEFORE INCOME TAXES 31,554 33,247 -5.1 % 63,765 61,261 4.1 % INCOME TAX EXPENSE 12,513 12,992 -3.7 % 25,444 24,106 5.6 % NET INCOME 19,041 20,255 -6.0 % 38,321 37,155 3.1 % PER SHARE, BASIC $ 0.46 $ 0.48 -4.2 % $ 0.91 $ 0.89 2.2 % PER SHARE, DILUTED $ 0.46 $ 0.47 -2.1 % $ 0.89 $ 0.86 3.5 % Weighted Average Common Shares Basic 41,319 41,941 -1.5 % 41,969 41,889 0.2 % Diluted 41,708 43,277 -3.6 % 43,034 43,149 -0.3 % Unaudited Operating Highlights Operating Highlights Three Months Ended June 30, Six Months Ended June 30, 2007 2006 Change 2007 2006 Change Passenger Revenues, excluding fuel (000) 238,301 197,293 20.8 % 455,754 368,946 23.5 % Passengers carried 4,134,981 3,328,129 24.2 % 7,385,277 5,883,377 25.5 % Revenue passenger miles (000) 2,193,603 1,735,977 26.4 % 3,904,301 3,110,267 25.5 % Available seat miles (000) 2,801,158 2,257,596 24.1 % 5,253,942 4,222,798 24.4 % Passenger load factor 78.3 % 76.9 % 1.4 pts 74.3 % 73.7 % 0.6 pts Cost per available seat mile, including interest expense (cents) 10.42 11.24 -7.3 % 10.51 11.49 -8.5 % Fuel cost per available seat mile (cents) 2.79 3.64 -23.4 % 2.76 3.76 -26.6 % Cost per available seat mile, including interest and excluding fuel expense (cents) 7.63 7.60 0.4 % 7.75 7.73 0.3 % Operating Aircraft at period end: 37-50 seat regional jets 117 95 23.2 % 117 95 23.2 % 70+ seat regional jets 87 71 22.5 % 87 71 22.5 % Block hours 165,878 136,620 21.4 % 315,618 258,252 22.2 % Departures 93,266 78,874 18.2 % 176,364 148,030 19.1 % Average daily utilization of each aircraft (hours) 10.3 10.3 0.0 % 10.3 10.2 1.0 % Average length of aircraft flight (miles) 522 516 1.2 % 521 520 0.2 %
